Citation Nr: 1130047	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  04-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to an increased evaluation in excess of the 30 percent currently assigned for diabetic retinopathy for the period from May 4, 2009.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefit sought on appeal.  The Veteran, who had active service from November 1968 to July 1972, appealed that decision to the BVA, and the case was referred to the Board for appellate review.  In May 2010, the Board returned the issue of "an initial compensable rating for diabetic retinopathy subsequent to May 4, 2009" for further development, which has been returned to the Board for further appellate review.  The Board notes however that the issue has been restated to better reflect the matter being addressed here.

In May 2008, the Veteran raised a claim for an increased rating for renal failure and a claim for service connection for posttraumatic stress disorder.  However, these matters are not before the Board because they have not been prepared for appellate review.  Accordingly, the Board continues to refer these matters to the RO for appropriate action. 


REMAND

In the May 2010 BVA decision, the Board increased the evaluation for the Veteran's diabetic retinopathy for three distinct time periods, adding an additional 10 percent for each time period based on active eye pathology.  Specifically the Board concluded:

 1.  For the period prior to March 5, 2007 the criteria for an initial compensable disability rating of 10 percent based on active pathology, for diabetic retinopathy have been met [emphasis added].  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6027, 6028, 6061-6079 (2008).

2.  For the period from March 5, 2007 to May 3, 2009, the criteria for an initial additional 10 percent rating for diabetic retinopathy based on active pathology have been met [emphasis added] to be combined with the initial 10 percent rating assigned for diabetic retinopathy based on impairment of visual acuity. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6027, 6028, 6061-6079 (2008).

3.  From May 4, 2009, the criteria for an initial additional 10 percent rating for diabetic retinopathy based on active pathology have been met [emphasis added] to be combined [emphasis added] with the initial 20 percent rating assigned for diabetic retinopathy based on impairment of visual acuity [the equates to a 30 percent evaluation (please see Combined Rating Table)].  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6027, 6028, 6061-6079 (2008).

However, it does not appear that the Board's decision has been effectuated.  In fact, the AMC in the Supplemental Statement of the Case issued in June 2011 incorrectly notified the Veteran that the claim had been denied.  

In addition, in May 2010 the Board remanded the issue of "an initial compensable rating for diabetic retinopathy subsequent to May 4, 2009" for further development, which, as noted in the Introduction, has been restated to better reflect the matter being addressed here.  The remand, in part, directed the following,

The Veteran should be afforded an examination of his eyes to ascertain the current severity and manifestations of his diabetic retinopathy, including any other eye disabilities associated with diabetic retinopathy.  The examiner should comment on the impairment of visual acuity and field loss.  All necessary evaluations, studies and tests deemed necessary should be accomplished, and complaints and clinical manifestations due to the diabetic retinopathy should be reported in detail.  

The examiner should comment on whether the Veteran has any other eye disorder that is related to his diabetic retinopathy and comment on how the Veteran's diabetic retinopathy affects his employment.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

VA examination was conducted in June 2010 but the Board, in this case, finds it to be inadequate for rating purposes.  The examination report does not reflect the examiner's comments on whether there is any impairment of field loss.  In addition, the examiner did not record any of the Veteran's complaints associated with his diabetic retinopathy disability.  Furthermore, the examiner failed to comment on how the Veteran's diabetic retinopathy affects his employment.  Based on the foregoing, the Board finds that the Veteran should be afforded another VA examination to include a visual field examination that determines all current pertinent eye pathology and includes a fully interpreted VA visual field examination, pursuant to 38 C.F.R. § 4.76a.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should promulgate a rating decision that effectuates the increased evaluations granted by the Board's May 2010 decision.  

2.  The Veteran should be scheduled for re-examination with the same VA examiner (if available) who conducted eye examinations in May 2009 and June 2010 to determine the current severity of the Veteran's service-connected eye disability.  If the same examiner is unavailable, then scheduled an examination with an appropriate VA specialist.  The claims folder must be made available to the examiner in conjunction with the examination.  All pertinent pathology found on examination should be noted in the report of the evaluation.

All indicated studies should be conducted.  The Veteran's field of vision in each eye should be tested according to Goldmann Perimeter testing, and the Goldmann Perimeter Chart should be included with the examination report.  The examiner must interpret the Goldmann Perimeter Chart findings for the eight 45 degree principal meridians for each eye.  The extent of contraction of visual field in each eye must be specified by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians for the left eye and for the right eye.

Any other studies and tests deemed necessary should be accomplished, and complaints and clinical manifestations due to the diabetic retinopathy should be reported in detail.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  The RO/AMC should then adjudicate the issue of entitlement to an increased evaluation in excess of the 30 percent currently assigned for diabetic retinopathy for the period from May 4, 2009.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


